PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Coronado et al.
Application No. 16/359,864
Filed: 20 Mar 2019
For: PREEMPTIVE RELOCATION OF FAILING DATA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 17, 2021, which requests under 37 C.F.R. §1.182 that a previously filed terminal disclaimer be withdrawn.  

The petition is granted.

Petitioner asserts that the terminal disclaimer filed April 28, 2021 should be withdrawn because it is unnecessary. The examiner has determined that the terminal disclaimer no longer applies to any claim of record because (1) the amendment of June 17, 2021 overcomes the double patenting rejection to independent claims, and (2) the terminal disclaimer is ineffective anyway to overcome the double patenting rejection (overcame by amendment) because the reference patent has expired, and applicant’s attorney states that the patent is unlikely to be reinstated.

The petition fee of $420.00 has been charged to counsel’s deposit account.

This application is being referred to Technology Center Art Unit 2114 for correction of PALM and file records consistent with this decision.

Telephone inquiries relative to this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET